Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 14 October 2009 has been entered.

Response to Amendment
The following Office action in response to communications received April 12, 2022. Claims 1, 5, 11, 13 and 18-19 have been amended. Therefore, claims 1-3, 5-6, 9-11 and 13-19 are pending and addressed below.
Applicant’s amendments to the claims are not sufficient to overcome the rejections set forth in the previous office action dated December 21, 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-6, 9-11 and 13-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1, 11 and 13 are directed to decision support services relating to palliative care including identifying patients who potentially would benefit from a palliative care program. The claim(s) recite(s) “receiving, a notice of a new patient admission at a health care facility in advance of an arrival of a patient at the health care facility, the patient associated with the new patient admission; creating, a patient profile for the patient; receiving, continuity of care data in response to discharge of the patient from another health care facility; reconciling, medication orders included in the continuity of care data, wherein the reconciling further includes: inventory of onsite medications; reducing a time to first dose of onsite medications at least in part by automatically instructing, instructions for partial fulfillment of the medication orders using onsite medication based on availability in the inventory of onsite medications; reducing a time to first dose of medications not onsite at least in part by automatically instructing, partial fulfillment of the medication orders by a pharmacy and ordering medications of the medication orders not available onsite at the health care facility, wherein the ordering from the pharmacy occurs prior to the arrival of the patient at the health care facility; generating, an availability of the onsite medications based on the inventory to fulfill at least a portion of the medication orders, and a status of any medications ordered to fulfill the medication orders, wherein the medication orders are arranged in an order of delivery to the patient according to a determined schedule, and a first medication order is visually indicated for rush delivery to the patient based on the determined schedule; reducing the time to first dose of the onsite medications at least in part by dosing the patient, at a first time, according to the order of delivery to the patient according to the determined schedule and using the onsite medications; and reducing the time to first dose of medications not onsite at least in part by dosing the patient, at a second time, according to the order of delivery to the patient according to the determined schedule and using the medication ordered from the pharmacy prior to the arrival of the patient at the health care facility.”
The limitations of “receiving, a notice of a new patient admission at a health care facility in advance of an arrival of a patient at the health care facility, the patient associated with the new patient admission; creating, a patient profile for the patient; receiving, continuity of care data in response to discharge of the patient from another health care facility; reconciling, medication orders included in the continuity of care data, wherein the reconciling further includes: inventory of onsite medications; reducing a time to first dose of onsite medications at least in part by automatically instructing, instructions for partial fulfillment of the medication orders using onsite medication based on availability in the inventory of onsite medications; reducing a time to first dose of medications not onsite at least in part by automatically instructing, partial fulfillment of the medication orders by a pharmacy and ordering medications of the medication orders not available onsite at the health care facility, wherein the ordering from the pharmacy occurs prior to the arrival of the patient at the health care facility; generating, an availability of the onsite medications based on the inventory to fulfill at least a portion of the medication orders, and a status of any medications ordered to fulfill the medication orders, wherein the medication orders are arranged in an order of delivery to the patient according to a determined schedule, and a first medication order is visually indicated for rush delivery to the patient based on the determined schedule; reducing the time to first dose of the onsite medications at least in part by dosing the patient, at a first time, according to the order of delivery to the patient according to the determined schedule and using the onsite medications; and reducing the time to first dose of medications not onsite at least in part by dosing the patient, at a second time, according to the order of delivery to the patient according to the determined schedule and using the medication ordered from the pharmacy prior to the arrival of the patient at the health care facility,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance related to “Certain Methods Of Organizing Human Activity” which are concepts performed by managing personal behavior, relationships or interactions between people (including social activities, teaching, and following rules or instructions). That is, other than reciting “computing device, a graphical user interface for displaying the medication orders and comprises the pharmacy web portal with an admitted patient dashboard, processors , non-transitory storage medium executed on a processor,” nothing in the claim element precludes the step from practically being performed by managing personal behavior, relationships or interactions between people. For example, but for the “computing devices” language, “receiving” in the context of this claim encompasses the user manually retrieving a notice of a new patient admission at a health care facility. Similarly, the creating a patient profile for a patient, covers being performed by managing personal behavior, relationships or interactions between people, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers being performed by managing personal behavior, relationships or interactions between people, but for the recitation of generic computer components, then it falls within the ““Certain Methods Of Organizing Human Activity.” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “computing devices, non-transitory storage medium executed on a processor, GUI display and patient dashboard” to perform all of the “receiving, a notice of a new patient admission at a health care facility in advance of an arrival of a patient at the health care facility, the patient associated with the new patient admission; creating, a patient profile for the patient; receiving, continuity of care data in response to discharge of the patient from another health care facility; reconciling, medication orders included in the continuity of care data, wherein the reconciling further includes: inventory of onsite medications; reducing a time to first dose of onsite medications at least in part by automatically instructing, instructions for partial fulfillment of the medication orders using onsite medication based on availability in the inventory of onsite medications; reducing a time to first dose of medications not onsite at least in part by automatically instructing, partial fulfillment of the medication orders by a pharmacy and ordering medications of the medication orders not available onsite at the health care facility, wherein the ordering from the pharmacy occurs prior to the arrival of the patient at the health care facility; generating, an availability of the onsite medications based on the inventory to fulfill at least a portion of the medication orders, and a status of any medications ordered to fulfill the medication orders, wherein the medication orders are arranged in an order of delivery to the patient according to a determined schedule, and a first medication order is visually indicated for rush delivery to the patient based on the determined schedule; reducing the time to first dose of the onsite medications at least in part by dosing the patient, at a first time, according to the order of delivery to the patient according to the determined schedule and using the onsite medications; and reducing the time to first dose of medications not onsite at least in part by dosing the patient, at a second time, according to the order of delivery to the patient according to the determined schedule and using the medication ordered from the pharmacy prior to the arrival of the patient at the health care facility,” steps. The “computing device, a graphical user interface for displaying the medication orders and comprises the pharmacy web portal with an admitted patient dashboard, processors , non-transitory storage medium executed on a processor” is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing computer-executable instructions for implementing the specified logical function(s)) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claim 1 has additional limitations (i.e., computing device, a graphical user interface for displaying the medication orders and comprises the pharmacy web portal with an admitted patient dashboard). Claim 11 has additional limitations (i.e., computing devices, web portal, non-transitory storage medium executed on a processor, GUI display and patient dashboard). Claim 13 has additional limitations (i.e., computing devices, web portal, GUI display and patient dashboard, processors). Claim 19 has additional limitations (i.e., electronic medical or health records system, web portal, computing devices and patient dashboard). Also, although the claims add “[storage]” steps, it is only considered as insignificant extrasolution activity. Looking to the specification, these components are described at a high level of generality (¶ 80; This apparatus may be specially constructed for the required purposes, or it may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer). The use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations (i.e., transferring funds) to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
Dependent claims 2-3, 5-6, 9-10 and 14-18 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of ““Certain Methods Of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 1-3, 5-6, 9-11 and 13-19 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, 9-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 20150106123 A1 to Amarasingham et al. in view of Pub. No.: US 20160125168 A1 to Aagesen et al. in view of Pub. No.: US 20050228766 A1 to Roberts et al. in view of Pub. No.: US 20060149416 A1 to Mohapatra et al.

As per Claim 1, Amarasingham et al. teaches method comprising: 
-- receiving, by a computing device, an electric notice of a new patient admission at a health care facility in advance of an arrival of a patient at the health care facility, the patient associated with the new patient admission (see Amarasingham et al. paragraphs 26 and 92; …case worker is processing paperwork for a client seeking service at an agency for the first time…the care provider is able to access information, which helps to efficiently enroll/admit  the client into necessary service programs and get the care needed promptly);
-- receiving, by the computing device, continuity of care data electronically communicated to the computing device in response to discharge of the patient from another health care facility (see Amarasingham et al. paragraphs 46 and 102; The data presentation and system configuration logic module 40 further includes a messaging interface 46 that is adapted to generate output messaging code in forms such as HL7 messaging, text messaging, e-mail messaging, multimedia messaging, web pages, web portals, REST, XML, computer generated speech, constructed document forms containing graphical, numeric, and text summary of the risk assessment, reminders, and recommended actions.  The interventions generated or recommended by the patient care and management system 11 may include:…automated incorporation of score into discharge summary template, continuity of care document (within providers in the inpatient setting or to outside physician consultants and primary care physicians), HL7 message to facility communication of readmission risk transition to nonhospital physicians);
-- reconciling, by the computing device, medication orders included in the continuity of care data (Amarasingham et al. paragraph 95; A client may use the intelligent continuity of care information system 10 to coordinate services during any eligibility lapses.  Because the intelligent continuity of care information system maintains records of patient needs and utilized services through the Most Prominent Problems, Medication Reconciliation, and Referrals Widgets, it serves as a way to continue service delivery while eligibility issues are being resolved) (Amarasingham et al. paragraph 95; A client may use the intelligent continuity of care information system 10 to coordinate services during any eligibility lapses.  Because the intelligent continuity of care information system maintains records of patient needs and utilized services through the Most Prominent Problems, Medication Reconciliation, and Referrals Widgets, it serves as a way to continue service delivery while eligibility issues are being resolved); and 
	Amarasingham et al. fails to teach:
-- creating, by the computing device, a patient profile for a patient; 
wherein the reconciling further includes: 
-- electronically requesting via a pharmacy web portal an electronic inventory of onsite medications, the electronic inventory stored and maintained offsite by a pharmacy; and 
-- electronically receiving the electronic inventory of onsite medications from the pharmacy located offsite from the electronic inventory of the onsite medications; and
-- generating a graphical user interface for displaying the medication orders, an availability of the onsite medications based on the electronic inventory to fulfill at least a portion of the medication orders, and a status of any medications ordered to fulfill the medication orders, wherein the medication orders are arranged in the graphical user interface in an order of delivery to the patient according to a determined schedule, and a first medication order is visually indicated for rush delivery to the patient based on the determined schedule, wherein the graphical user interface comprises the pharmacy web portal with an admitted patient dashboard to order medications from the pharmacy and receive status notifications from the pharmacy;
-- reducing a time to first dose of onsite medications at least in part by automatically instructing, by the computing device and prior to the arrival of the patient at the health care facility, partial fulfillment of the medication orders using onsite medication based on availability in the electronic inventory of onsite medications; 
--reducing a time to first dose of medications not onsite at least in part by automatically instructing, by the computing device, partial fulfillment of the medication orders by a pharmacy and ordering medications of the medication orders not available onsite at the health care facility, wherein the ordering from the pharmacy occurs prior to the arrival of the patient at the health care facility;
-- reducing the time to first dose of the onsite medications at least in part by dosing the patient, at a first time, according to the order of delivery to the patient according to the determined schedule and using the onsite medications; and
-- reducing the time to first dose of medications not onsite at least in part by dosing the patient, at a second time, according to the order of delivery to the patient according to the determined schedule and using the medication ordered from the pharmacy prior to the arrival of the patient at the health care facility.
	Aagesen et al. teaches after creation of the patient profile, it may be stored in association with the data store 446 and updated as new patient health data is received by the receiving/accessing component 428 (see Aagesen et al. paragraph 91). 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Aagesen et al. within the systems/methods as taught by reference Amarasingham et al. with the motivation of providing an enterprise care management solution for aligning a patient who is determined to be eligible for care management services with a care manager best suited to help improve the patient's health status, coordinate the patient's care across different care venues, and reduce the patient's need for healthcare services (see Aagesen et al. paragraph 8).
Amarasingham et al. and Aagesen et al. fail to teach:
wherein the reconciling further includes: 
-- electronically requesting via a pharmacy web portal an electronic inventory of onsite medications, the electronic inventory stored and maintained offsite by a pharmacy; and 
-- electronically receiving the electronic inventory of onsite medications from the pharmacy located offsite from the electronic inventory of the onsite medications; and
-- generating a graphical user interface for displaying the medication orders, an availability of the onsite medications based on the electronic inventory to fulfill at least a portion of the medication orders, and a status of any medications ordered to fulfill the medication orders, wherein the medication orders are arranged in the graphical user interface in an order of delivery to the patient according to a determined schedule, and a first medication order is visually indicated for rush delivery to the patient based on the determined schedule, wherein the graphical user interface comprises the pharmacy web portal with an admitted patient dashboard to order medications from the pharmacy and receive status notifications from the pharmacy;
-- reducing a time to first dose of onsite medications at least in part by automatically instructing, by the computing device and prior to the arrival of the patient at the health care facility, partial fulfillment of the medication orders using onsite medication based on availability in the electronic inventory of onsite medications; 
--reducing a time to first dose of medications not onsite at least in part by automatically instructing, by the computing device, partial fulfillment of the medication orders by a pharmacy and ordering medications of the medication orders not available onsite at the health care facility, wherein the ordering from the pharmacy occurs prior to the arrival of the patient at the health care facility;
-- reducing the time to first dose of the onsite medications at least in part by dosing the patient, at a first time, according to the order of delivery to the patient according to the determined schedule and using the onsite medications; and
-- reducing the time to first dose of medications not onsite at least in part by dosing the patient, at a second time, according to the order of delivery to the patient according to the determined schedule and using the medication ordered from the pharmacy prior to the arrival of the patient at the health care facility.
Roberts et al. teaches at stage 430, the staff person continues to process the prescription transaction, e.g., while the customer is present at the drop-off workstation or is on the telephone with the staff person, by checking the pharmacy inventory to confirm whether stock is sufficient to fill the prescription. If stock is insufficient, the staff person checks a delivery schedule to determine when the pharmacy may receive a shipment of the prescribed drug, e.g., which is typically scheduled on a routine and periodic basis such that the staff person can easily predict when the pharmacy will have sufficient stock. In the event the inventory is insufficient to fill the prescription in full or is deplete of the prescribed drug, the staff person can offer the customer partial fulfillment of the prescription or a date by which the prescription can be filled in full, respectively. Despite whether the pharmacy has sufficient stock to meet the prescription requirements, the prescription transaction can then proceed to insurance adjudication (see Roberts et al. paragraph 60).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Roberts et al. with the systems/methods as taught by reference Amarasingham et al. and Aagesen et al. with the motivation of providing an efficient and streamlined process for fulfilling drug prescriptions in a timely manner, thereby  minimizing/eliminating the impact of issues and problems associated with processing drug prescriptions (see Roberts et al. paragraph 34).
Amarasingham et al., Aagesen et al. and Roberts et al. fail to explicitly teach:
wherein the reconciling further includes: 
-- electronically requesting via a pharmacy web portal an electronic inventory of onsite medications, the electronic inventory stored and maintained offsite by a pharmacy; and 
-- electronically receiving the electronic inventory of onsite medications from the pharmacy located offsite from the electronic inventory of the onsite medications; and
-- generating a graphical user interface for displaying the medication orders, an availability of the onsite medications based on the electronic inventory to fulfill at least a portion of the medication orders, and a status of any medications ordered to fulfill the medication orders, wherein the medication orders are arranged in the graphical user interface in an order of delivery to the patient according to a determined schedule, and a first medication order is visually indicated for rush delivery to the patient based on the determined schedule, wherein the graphical user interface comprises the pharmacy web portal with an admitted patient dashboard to order medications from the pharmacy and receive status notifications from the pharmacy;
Mohapatra et al. teaches a method to enhance pharmaceutical medication order entry while simultaneously reducing medication order errors includes the steps of providing a graphical user interface (i.e. generating a graphical user interface displaying the medication orders) database template having database entry fields displayed on a video display device to allow electronic medication order entry (i.e. reconcile or settle medication orders/drafts) by a physician at a location remote from a medical institution pharmacy; displaying in the database template, tools to access default values for medication dosing, sets of medications frequently prescribed together, and default medication order templates, provided to enhance medication order entry and reduce likelihood of medication order errors.  The method also includes the step of displaying in the database template, tools to access products (i.e. availability of onsite medications to fulfill at least a portion of the medication orders) to treat a preselected disease condition with emphasis on drugs in the medical institution drug formulary. 
Further, each of the plurality of electronic medication administration records can provide a single consolidated patient medication administration profile for a corresponding plurality of patients, the single profile reflecting current medication administration including both inpatient and outpatient prescribed medications (i.e. admitted patient dashboard).  Advantageously, this configuration graphically enhances monitoring medication administration and can help streamline establishing medication administration schedules.
To conclude, For scheduled and verified orders, medications administered from floor stock or cart, a member can post the administration information on the electronic medication administration record display screen (i.e. status of any medications ordered) (see Mohapatra et al. paragraphs 13, 24, 76, 161).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Mohapatra et al. with the systems/methods as taught by reference Amarasingham et al., Aagesen et al. and Roberts et al. with the motivation of providing medication administration data to electronic medication administration records, and to provide to medical institution unit members and other care givers automated medication administration scheduling requirements, to thereby provide enhanced management of medication administration in the medical institution (see Mohapatra et al. paragraph 12).
Amarasingham et al., Aagesen et al., Roberts et al. and Mohapatra et al. fail to explicitly teach medication orders are arranged in the graphical user interface in an order of delivery to the patient according to a determined schedule, and a first medication order is visually indicated for rush delivery to the patient based on the determined schedule.
However these differences are only found in the non-functional data selected for the delivery to patients. The delivery to the patient according to a determined schedule and/or visually indicating a rush delivery is not functionally related to the method of providing instructions for medication orders. Thus, this description material will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include desired medication orders arranged on claimed graphical user interface because such data does not functionally relate to the method of providing medication fulfillment instructions and merely providing a different GUI display from that in the prior art would have been obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).

As per Claim 2, Amarasingham et al., Aagesen et al., Roberts et al. and Mohapatra et al. teach the method of claim 1, wherein the continuity of care data comprises a continuity of care document or extracts from a continuity of care document (see Amarasingham et al. paragraphs 46 and 102; The data presentation and system configuration logic module 40 further includes a messaging interface 46 that is adapted to generate output messaging code in forms such as HL7 messaging, text messaging, e-mail messaging, multimedia messaging, web pages, web portals, REST, XML, computer generated speech, constructed document forms containing graphical, numeric, and text summary of the risk assessment, reminders, and recommended actions.  The interventions generated or recommended by the patient care and management system 11 may include:…automated incorporation of score into discharge summary template, continuity of care document (within providers in the inpatient setting or to outside physician consultants and primary care physicians), HL7 message to facility communication of readmission risk transition to nonhospital physicians);
The obviousness of combining the teachings of Amarasingham et al., Aagesen et al., Roberts et al. and Mohapatra et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 5, Amarasingham et al., Aagesen et al., Roberts et al. and Mohapatra et al. teach the method of claim 1, the method comprising ordering at least one medication from the pharmacy located offsite (see Mohapatra et al. paragraph 24).

As per Claim 6, Amarasingham et al., Aagesen et al., Roberts et al. and Mohapatra et al. teach the method of claim 1, further comprising automatically creating draft medication orders based at least in part on the medication orders in the continuity of care data (see Mohapatra et al. paragraph 24).

As per Claim 9, Amarasingham et al., Aagesen et al., Roberts et al. and Mohapatra et al. teach the method of claim 1, wherein the health care facility is a non-acute care facility (see Amarasingham et al. paragraph 22).
The obviousness of combining the teachings of Amarasingham et al., Aagesen et al., Roberts et al. and Mohapatra et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 10, Amarasingham et al., Aagesen et al., Roberts et al. and Mohapatra et al. teach the method of claim 1, wherein the continuity of care data is electronically communicated utilizing security and transport management (see Amarasingham et al. paragraph 28; The data paths between the computer system 12 and the data store 21 may be encrypted or otherwise protected with security measures or transport protocols now known or later developed).
The obviousness of combining the teachings of Amarasingham et al., Aagesen et al., Roberts et al. and Mohapatra et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 11, Claim 11 is directed to a computer program product. Claim 11 recites the same or substantially similar limitations as those addressed above for Claim 1 as taught by Amarasingham et al., Aagesen et al., Roberts et al. and Mohapatra et al.. Claim 11 is therefore rejected for the same reasons as set forth above for Claim 1 respectively. 

As per Claim 19, Claim 19 is directed to a system to expedite patient admissions and medication delivery. Claim 19 recites the same or substantially similar limitations as those addressed above for Claim 1 as taught by Amarasingham et al., Aagesen et al., Roberts et al. and Mohapatra et al. Claim 19 is therefore rejected for the same reasons as set forth above for Claim 1 respectively. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al., Aagesen et al., Roberts et al. and Mohapatra et al. as applied to claims 1-2, 5-6, 9-11 and 19 above, and further in view of Pub. No.: US 20150286799 A1 to Padmani.

As per Claim 3, Amarasingham et al., Aagesen et al., Roberts et al. and Mohapatra et al. fail to teach the method of claim 1, wherein the reconciling further comprises determining medications available onsite at the health care facility relevant to fulfilling at least part of the medication orders.
Padmani teaches the pharmacy information system 320 communicates with the local server 330 …, including at least the label processing module that extracts drug order information from the pharmacy information system messages or data streams (and optionally a fulfillment module that determines whether new medication preparations are required or are already available in inventory), a database and a database query module that supports read and write operations to the database, and a communications module such as a web services module that supports communication with servers and other machines at remote locations (see Padmani paragraphs 219 and 222).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Padmani with the systems/methods as taught by reference Amarasingham et al., Aagesen et al., Roberts et al. and Mohapatra et al. with the motivation of providing a remote pharmacist workspace management tool that allows the remote user to manage dose orders that have yet to undergo preparation and/or that have been prepared, thereby providing increased efficiency of verification by the remote pharmacist, and facilitate improved control over the dose order queue (see Padmani paragraph 75).

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 20150106123 A1 to Amarasingham et al. in view of Pub. No.: US 20120166224 A1 to Patil in view of Pub. No.: US 20050228766 A1 to Roberts et al. in view of Pub. No.: US 20060149416 A1 to Mohapatra et al.

As per Claim 13, Amarasingham et al. teaches a method, comprising:
-- generating, using one or more processors, continuity of care data for a patient selected to be discharged from an acute care facility, the continuity of care data including medication orders (see Amarasingham et al. paragraphs 27, 46 and 102); 
-- electronically communicating, to the selected non-acute care facility, using one or more processors, the continuity of care data in response to discharging the patient from the acute care facility (see Amarasingham et al. paragraphs 27, 46 and 102; The data presentation and system configuration logic module 40 further includes a messaging interface 46 that is adapted to generate output messaging code in forms such as HL7 messaging, text messaging, e-mail messaging, multimedia messaging, web pages, web portals, REST, XML, computer generated speech, constructed document forms containing graphical, numeric, and text summary of the risk assessment, reminders, and recommended actions.  The interventions generated or recommended by the patient care and management system 11 may include…automated incorporation of score into discharge summary template, continuity of care document (within providers in the inpatient setting or to outside physician consultants and primary care physicians), HL7 message to facility communication of readmission risk transition to nonhospital physicians);
Amarasingham et al. fails to teach:
-- selecting, using one or more processors, a non-acute care facility for the patient to be transported to after discharge; 
-- reconciling, using one or more processors and prior to arrival of the patient at the non-acute care facility, the medication orders included in the continuity of care data, wherein the reconciling further includes: electronically requesting via a pharmacy web portal an electronic inventory of onsite medications, the electronic inventory stored and maintained offsite by a pharmacy; and electronically receiving the electronic inventory of onsite medications from the pharmacy located offsite from the electronic inventory of the onsite medications; and
-- reducing a time to first dose of onsite medications at least in part by automatically instructing, using one or more processors and prior to the arrival of the patient at the non-acute care facility, for partial fulfillment of the medication orders using onsite medication based on availability in the electronic inventory of onsite medications;
-- reducing a time to first dose of medications not onsite at least in part by automatically instructing, using one or more processors, partial fulfillment of the medication orders by a pharmacy and ordering medications of the medication orders not available onsite at the non-acute care facility, wherein the ordering from the pharmacy occurs prior to the arrival of the patient at the non-acute care facility;
-- generating a graphical user interface for displaying the medication orders, an availability of the onsite medications based on the electronic inventory to fulfill at least a portion of the medication orders, and a status of any medications ordered to fulfill the medication orders, wherein the medication orders are arranged in the graphical user interface in an order of delivery to the patient according to a determined schedule, and a first medication order is visually indicated for rush delivery to the patient based on the determined schedule, wherein the graphical user interface comprises the pharmacy web portal with an admitted patient dashboard to order medications from the pharmacy and receive status notifications from the pharmacy;
-- reducing the time to first dose of the onsite medications at least in part by dosing the patient, at a first time, according to the order of delivery to the patient according to the determined schedule and using the onsite medications; and
-- reducing the time to first dose of medications not onsite at least in part by dosing the patient, at a second time, according to the order of delivery to the patient according to the determined schedule and using the medication ordered from the pharmacy prior to the arrival of the patient at the non-acute care facility.
Patil teaches when the patient is being transferred from the first hospital 102 to the specialist 126 for rehabilitation of a spinal cord injury, the specialist 126 is informed of which treatment aspects are linked to the spinal cord injury and is enabled by the examples described herein to select appropriate clinical documentation for transfer or import (see paragraphs 20, 27 and 41).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Patil within the systems/methods as taught by reference Amarasingham et al. with the motivation of enabling a healthcare practitioner associated with the second healthcare entity to view the linkage information such that the relationship is visually conveyed to the healthcare practitioner, thereby enabling the healthcare practitioner to accept the medical issue of the patient to initiate an automatic reconciliation process (see Patil paragraph 4).
Amarasingham et al. and Patil fail to teach:
-- reconciling medication orders included in the continuity of care data, wherein the reconciling further includes: electronically requesting via a pharmacy web portal an electronic inventory of onsite medications, the electronic inventory stored and maintained offsite by a pharmacy; and electronically receiving the electronic inventory of onsite medications from the pharmacy located offsite from the electronic inventory of the onsite medications; and
-- reducing a time to first dose of onsite medications at least in part by automatically instructing, using one or more processors and prior to the arrival of the patient at the non-acute care facility, for partial fulfillment of the medication orders using onsite medication based on availability in the electronic inventory of onsite medications;
-- reducing a time to first dose of medications not onsite at least in part by automatically instructing, using one or more processors, partial fulfillment of the medication orders by a pharmacy and ordering medications of the medication orders not available onsite at the non-acute care facility, wherein the ordering from the pharmacy occurs prior to the arrival of the patient at the non-acute care facility;
-- generating a graphical user interface for displaying the medication orders, an availability of the onsite medications based on the electronic inventory to fulfill at least a portion of the medication orders, and a status of any medications ordered to fulfill the medication orders, wherein the medication orders are arranged in the graphical user interface in an order of delivery to the patient according to a determined schedule, and a first medication order is visually indicated for rush delivery to the patient based on the determined schedule, wherein the graphical user interface comprises the pharmacy web portal with an admitted patient dashboard to order medications from the pharmacy and receive status notifications from the pharmacy;
-- reducing the time to first dose of the onsite medications at least in part by dosing the patient, at a first time, according to the order of delivery to the patient according to the determined schedule and using the onsite medications; and
-- reducing the time to first dose of medications not onsite at least in part by dosing the patient, at a second time, according to the order of delivery to the patient according to the determined schedule and using the medication ordered from the pharmacy prior to the arrival of the patient at the non-acute care facility.
Roberts et al. teaches at stage 430, the staff person continues to process the prescription transaction, e.g., while the customer is present at the drop-off workstation or is on the telephone with the staff person, by checking the pharmacy inventory to confirm whether stock is sufficient to fill the prescription. If stock is insufficient, the staff person checks a delivery schedule to determine when the pharmacy may receive a shipment of the prescribed drug, e.g., which is typically scheduled on a routine and periodic basis such that the staff person can easily predict when the pharmacy will have sufficient stock. In the event the inventory is insufficient to fill the prescription in full or is deplete of the prescribed drug, the staff person can offer the customer partial fulfillment of the prescription or a date by which the prescription can be filled in full, respectively. Despite whether the pharmacy has sufficient stock to meet the prescription requirements, the prescription transaction can then proceed to insurance adjudication (see Roberts et al. paragraph 60).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Roberts et al. with the systems/methods as taught by reference Amarasingham et al. and Patil with the motivation of providing an efficient and streamlined process for fulfilling drug prescriptions in a timely manner, thereby  minimizing/eliminating the impact of issues and problems associated with processing drug prescriptions (see Roberts et al. paragraph 34).
Amarasingham et al., Patil and Roberts et al. fail to explicitly teach:
-- reconciling medication orders included in the continuity of care data, wherein the reconciling further includes: electronically requesting via a pharmacy web portal an electronic inventory of onsite medications, the electronic inventory stored and maintained offsite by a pharmacy; and electronically receiving the electronic inventory of onsite medications from the pharmacy located offsite from the electronic inventory of the onsite medications; and
-- generating a graphical user interface for displaying the medication orders, an availability of the onsite medications based on the electronic inventory to fulfill at least a portion of the medication orders, and a status of any medications ordered to fulfill the medication orders, wherein the medication orders are arranged in the graphical user interface in an order of delivery to the patient according to a determined schedule, and a first medication order is visually indicated for rush delivery to the patient based on the determined schedule, wherein the graphical user interface comprises the pharmacy web portal with an admitted patient dashboard to order medications from the pharmacy and receive status notifications from the pharmacy.
Mohapatra et al. teaches a method to enhance pharmaceutical medication order entry while simultaneously reducing medication order errors includes the steps of providing a graphical user interface (i.e. generating a graphical user interface displaying the medication orders) database template having database entry fields displayed on a video display device to allow electronic medication order entry (i.e. reconcile or settle medication orders/drafts) by a physician at a location remote from a medical institution pharmacy; displaying in the database template, tools to access default values for medication dosing, sets of medications frequently prescribed together, and default medication order templates, provided to enhance medication order entry and reduce likelihood of medication order errors.  The method also includes the step of displaying in the database template, tools to access products available (i.e. availability of onsite medications to fulfill at least a portion of the medication orders) to treat a preselected disease condition with emphasis on drugs in the medical institution drug formulary. 
Further, each of the plurality of electronic medication administration records can provide a single consolidated patient medication administration profile for a corresponding plurality of patients, the single profile reflecting current medication administration including both inpatient and outpatient prescribed medications (i.e. admitted patient dashboard).  Advantageously, this configuration graphically enhances monitoring medication administration and can help streamline establishing medication administration schedules.
To conclude, for scheduled and verified orders, medications administered from floor stock or cart, a member can post the administration information on the electronic medication administration record display screen (i.e. status of any medications ordered) (see Mohapatra et al. paragraphs 13, 24, 76, 161).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Mohapatra et al. with the systems/methods as taught by reference Amarasingham et al., Patil and Roberts et al. with the motivation of providing medication administration data to electronic medication administration records, and to provide to medical institution unit members and other care givers automated medication administration scheduling requirements, to thereby provide enhanced management of medication administration in the medical institution (see Mohapatra et al. paragraph 12).
Amarasingham et al., Patil, Roberts et al. and Mohapatra et al. fail to explicitly teach medication orders are arranged in the graphical user interface in an order of delivery to the patient according to a determined schedule, and a first medication order is visually indicated for rush delivery to the patient based on the determined schedule.
However these differences are only found in the non-functional data selected for the delivery to patients. The delivery to the patient according to a determined schedule and/or visually indicating a rush delivery is not functionally related to the method of providing instructions for medication orders. Thus, this description material will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include desired medication orders arranged on claimed graphical user interface because such data does not functionally relate to the method of providing medication fulfillment instructions and merely providing a different GUI display from that in the prior art would have been obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).
	
As per Claim 14, Amarasingham et al., Patil, Roberts et al. and Mohapatra et al. teach the method of claim 13, further comprising:
-- generating information on therapeutic alternatives for the non-acute care facility for at least one medication of the medication orders (see Patil paragraph 37); and 
-- communicating the generated information to the non-acute care facility (see Patil paragraphs 20, 27, 37 and 41).
The obviousness of combining the teachings of Amarasingham et al., Patil, Roberts et al. and Mohapatra et al. are discussed in the rejection of claim 13, and incorporated herein.

As per Claim 15, Amarasingham et al., Patil, Roberts et al. and Mohapatra et al. teach the method of claim 13, further comprising:
-- generating a summary of at least a portion of the continuity of care data (see Amarasingham et al. paragraph 41); and 
-- transferring the summary to the non-acute care facility (see Amarasingham et al. paragraph 27).
The obviousness of combining the teachings of Amarasingham et al., Patil, Roberts et al. and Mohapatra et al. are discussed in the rejection of claim 13, and incorporated herein.

As per Claim 16, Amarasingham et al., Patil, Roberts et al. and Mohapatra et al. teach the method of claim 13, wherein the continuity of care data comprises a continuity of care document or extracts from a continuity of care document (see Amarasingham et al. paragraph 46; automated incorporation of score into discharge summary template, continuity of care document (within providers in the inpatient setting or to outside physician consultants and primary care physicians)…).
The obviousness of combining the teachings of Amarasingham et al., Patil and Mohapatra et al. are discussed in the rejection of claim 13, and incorporated herein.

As per Claim 17, Amarasingham et al., Patil, Roberts et al. and Mohapatra et al. teach the method of claim 13, further comprising providing the continuity of care data to a pharmacy servicing orders for the non-acute care facility (see Padmani paragraphs 219 and 222; a pharmacy information system 320 that communicates with a local server 330 …, including at least a label processing module that extracts drug order information from the pharmacy information system messages or data streams (and optionally a fulfillment module that determines whether new medication preparations are required or are already available in inventory), a database and a database query module that supports read and write operations to the database, and a communications module such as a web services module that supports communication with servers and other machines at remote locations.

As per Claim 18, Amarasingham et al., Patil, Roberts et al. and Mohapatra et al. teach the method of claim 13, further comprising utilizing the continuity of care data to reconcile medication orders for the patient at the non-acute care facility (see Patil paragraph 41).
The obviousness of combining the teachings of Amarasingham et al., Patil, Roberts et al. and Mohapatra et al. are discussed in the rejection of claim 13, and incorporated herein.

Response to Arguments
Applicant's arguments, filed on April 12, 2022 with respect to arguments in the remarks, have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to Claims 1, 5, 11, 13 and 18-19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pub. No.: US 20140006055 A1 to Seraly et al.: An online medical consultation system is disclosed which provides all of the missing features of the prior art in a coordinated program. The system is freely and widely accessible through a website portal utilizing only a generic Internet browser on any device capable of communication with the network. While of more limited applicability, the system could be adapted for a private or more limited electronic network (paragraph 12).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780. The examiner can normally be reached M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.B.W/             Examiner, Art Unit 3626  


/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626